In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00030-CR
____________

JOSE CARLOS LEON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 960212



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to possession of more than one gram but less than
four grams of cocaine and, in accordance with the plea bargain agreement between
appellant and the State, the trial court sentenced appellant to confinement for two
years.  Appellant filed a timely pro se notice of appeal.  We dismiss for lack of
jurisdiction.
               Rule 25.2(a) of the Texas Rules of Appellate Procedure provides that, in a
plea-bargained case in which the punishment assessed does not exceed the plea
agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court’s permission
to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  Therefore,
neither of the exceptions to Rule 25.2(a)(2) applies.  We must dismiss an appeal if the
trial court’s certification shows there is no right to appeal.  See Tex. R. App. P.
25.2(d).
               We also note that appellant waived his right to appeal.  See Buck v. State,
45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).